
	
		II
		112th CONGRESS
		1st Session
		S. 581
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Burr (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development
		  Block Grant Act of 1990 to require criminal background checks for child care
		  providers. 
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Protection Act of
			 2011.
		2.Requirement of criminal background
			 checksThe Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is amended by
			 inserting after section 658G the following new section:
			
				658H.Criminal background checks
					(a)In generalA State that receives funds to carry out
				this subchapter shall have in effect—
						(1)requirements, policies, and procedures to
				require and conduct criminal background checks for child care staff members
				(including prospective child care staff members) of child care providers
				described in subsection (c); and
						(2)licensing, regulation, and registration
				requirements, as applicable, that prohibit the employment of child care staff
				members as described in subsection (c).
						(b)RequirementsA criminal background check for a child
				care staff member under subsection (a) shall include—
						(1)a search of the State criminal registry or
				repository in the State where the child care staff member resides and each
				State where such staff member previously resided;
						(2)a search of State-based child abuse and
				neglect registries and databases in the State where the child care staff member
				resides and each State where such staff member previously resided;
						(3)a search of the National Crime Information
				Center;
						(4)a Federal Bureau of Investigation
				fingerprint check using the Integrated Automated Fingerprint Identification
				System; and
						(5)a search of the National Sex Offender
				Registry established under the Adam Walsh Child Protection and Safety Act of
				2006 (42 U.S.C. 16901 et seq.).
						(c)Prohibitions
						(1)Child care staff membersA child care staff member shall be
				ineligible for employment by a child care provider that is licensed, regulated,
				or registered by the State or receives funds provided under this subchapter in
				a State if such individual—
							(A)refuses to consent to the criminal
				background check described in subsection (b);
							(B)makes a false statement in connection with
				such criminal background check;
							(C)is registered, or is required to be
				registered, on a State sex offender registry or the National Sex Offender
				Registry established under the Adam Walsh Child Protection and Safety Act of
				2006 (42 U.S.C. 16901 et seq.); or
							(D)has been convicted of a felony consisting
				of—
								(i)murder, as described in section 1111 of
				title 18, United States Code;
								(ii)child abuse or neglect;
								(iii)a crime against children, including child
				pornography;
								(iv)spousal abuse;
								(v)a crime involving rape or sexual
				assault;
								(vi)kidnaping;
								(vii)arson; or
								(viii)physical assault, battery, or a
				drug-related offense, committed within the past 5 years.
								(2)Child care providersA child care provider described in
				paragraph (1) shall be ineligible for funds provided under this subchapter if
				the provider employs a staff member who is ineligible for employment under
				paragraph (1).
						(d)Submittal of requests for background
				checks
						(1)In generalA child care provider covered by subsection
				(c) shall submit a request, to the appropriate State agency designated by a
				State, for a criminal background check described in subsection (b), for each
				child care staff member (including prospective child care staff members) of the
				provider.
						(2)Staff MembersIn the case of an individual who became a
				child care staff member before the date of enactment of the Child Care
				Protection Act of 2011, the provider shall submit such a request—
							(A)prior to the last day described in
				subsection (i)(1); and
							(B)not less often than once during each 5-year
				period following the first submission date under this paragraph for that staff
				member.
							(3)Prospective staff membersIn the case of an individual who is a
				prospective child care staff member on or after than that date of enactment,
				the provider shall submit such a request—
							(A)prior to the date the individual becomes a
				child care staff member of the provider; and
							(B)not less often than once during each 5-year
				period following the first submission date under this paragraph for that staff
				member.
							(e)Background check results and
				appeals
						(1)Background check resultsThe State shall carry out the request of a
				child care provider for a criminal background check as expeditiously as
				possible and shall provide the results of the criminal background check to such
				provider.
						(2)AppealsThe State shall provide for a process by
				which a child care staff member (including a prospective child care staff
				member) may appeal the results of a criminal background check conducted under
				this section to challenge the accuracy or completeness of the information
				contained in such member’s criminal background report.
						(f)Fees for background checksFees that a State may charge for the costs
				of conducting a criminal background check as required by this section shall not
				exceed the actual costs to the State for the administration of such criminal
				background checks.
					(g)ConstructionNothing in this section shall be construed
				to prevent a State from disqualifying individuals as child care staff members
				based on their conviction for crimes not specifically listed in this section
				that bear upon an individual’s fitness to provide care for and have
				responsibility for the safety and well-being of children.
					(h)DefinitionsIn this section—
						(1)the term child care provider
				means a center-based child care provider, a group home child care provider, a
				family child care provider, or other provider of child care services for
				compensation and on a regular basis that—
							(A)is not an individual who is related to all
				children for whom child care services are provided; and
							(B)is licensed, regulated, or registered under
				State law or receives funds provided under this subchapter; and
							(2)the term child care staff
				member means an individual (other than an individual who is related to
				all children for whom child care services are provided)—
							(A)who is employed by a child care provider
				for compensation;
							(B)whose activities involve the care or
				supervision of children for a child care provider or access to children who are
				cared for or supervised by a child care provider; or
							(C)who is a family child care provider.
							(i)Effective date
						(1)In generalA State that receives funds to carry out
				this subchapter shall meet the requirements of this section for the provision
				of criminal background checks for child care staff members described in
				subsection (d)(1) not later than the last day of the second full fiscal year
				after the date of enactment of the Child Care Protection Act of 2011.
						(2)ExtensionThe Secretary may grant a State an
				extension of time, of not more than 1 fiscal year, to meet the requirements of
				this section if the State demonstrates a good faith effort to comply with the
				requirements of this section.
						(3)Penalty for noncomplianceExcept as provided in paragraphs (1) and
				(2), for any fiscal year that a State fails to comply substantially with the
				requirements of this section, the Secretary shall withhold 5 percent of the
				funds that would otherwise be allocated to that State under this subchapter for
				the following fiscal
				year.
						.
		
